Ax, C. J.
This is an action for divorce originally filed by the appellee against the appellant. From a finding and judgment for appellee, appellant has perfected his appeal in this court, having duly filed the transcript, *390assignment of errors and brief within the proper time. The sole error assigned was the overruling of appellant’s motion for a new trial.
Thereafter, without filing an answer brief, appellee filed a confession of error.
Having examined the record and finding merit in appellee’s confession of error, the judgment is therefore reversed and this cause is remanded to the trial court with instructions to sustain appellant’s motion for a new trial.
Note. — Reported in 170 N. E. 2d 908.